COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Fitzpatrick and Overton
Argued at Salem, Virginia


DANVILLE RADIOLOGISTS, INC.

v.      Record No. 2202-95-3                    OPINION BY
                                       JUDGE JOHANNA L. FITZPATRICK
RAYMOND PERKINS                                MAY 21, 1996


       FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Robert T. Vaughan, Jr. (Daniel, Vaughan,
          Medley & Smitherman, P.C., on brief), for
          appellant.
          No brief or argument for appellee.



     In this workers' compensation case, Danville Radiologists,

Inc. (appellant) appeals the commission's award of attorney's

fees to the attorney of Raymond Perkins (claimant).   The sole

question presented is when an attorney's fee award pursuant to

Code § 65.2-714 must be paid.    Appellant argues that the

commission erred in requiring it to pay attorney's fees under

Code § 65.2-714 before it had been reimbursed for the medical

services provided to claimant.    For the reasons that follow, we

reverse the commission's award.

     Claimant was injured on March 25, 1993, while working as a

part-time truck driver for Schoolfield Lumber & Plywood, Inc.

(employer).   After a hearing on December 21, 1993, an award for

temporary total disability was entered.   On February 17, 1994,

claimant's counsel requested an award of attorney's fees from the

amount that inured to the benefit of six medical health care
providers pursuant to Code § 65.2-714.   Appellant and the other

health care providers failed to reach an agreement with

claimant's attorney, and the matter was referred to the

commission for dispute resolution.    On June 7, 1994, a deputy

commissioner held that attorney's fees were not appropriate at

that time because no evidence showed that the health care

providers had been reimbursed.

     Claimant's counsel filed a second request for fees on March

7, 1995.   Appellant argued that the bill for services against

which the fee was to be assessed had not yet been paid.    Although

employer had paid some of the health care providers, appellant

had not received any reimbursement for the medical services

provided to claimant related to his industrial accident.    A

second deputy commissioner determined that claimant's attorney

was entitled to fees from all of the medical health care

providers, including appellant.   Appellant requested a review of

this decision, and the full commission affirmed.   The commission

ordered appellant to pay the attorney's fees and stated as

follows:   "[Appellant] is subject to § 65.2-714, even if the bill

has not been paid by the employer.    The Code section permits a

fee when the Commission awards benefits for medical services that

inure to the medical care provider.   The award that obligated the

employer to provide medical services established the benefit that

inured to [appellant]."
     Appellant argues that the plain language of Code




                                  2
§ 65.2-714(B) mandates that the amounts awarded as a benefit to a

health care provider must be paid before the health care provider

can be required to pay attorney's fees.

     Code § 65.2-714 provides as follows:
               A. Fees of attorneys and physicians and
          charges of hospitals for services, whether
          employed by employer, employee or insurance
          carrier under this title, shall be subject to
          the approval and award of the Commission. In
          addition to the provisions of Chapter 13 (§
          65.2-1300 et seq.) of this title, the
          Commission shall have exclusive jurisdiction
          over all disputes concerning such fees or
          charges and may order the repayment of the
          amount of any fee which has already been paid
          that it determines to be excessive; appeals
          from any Commission determinations thereon
          shall be taken as provided in § 65.2-706. No
          physician shall be entitled to collect fees
          from an employer or insurance carrier until
          he has made the reports required by the
          Commission in connection with the case.
               B. If a contested claim is held to be
          compensable under this title and, after a
          hearing on the claim on its merits or after
          abandonment of a defense by the employer or
          insurance carrier, benefits for medical
          services are awarded and inure to the benefit
          of a third party insurance carrier or health
          care provider, the Commission shall award to
          the employee's attorney a reasonable fee and
          other reasonable pro rata costs as are
          appropriate from the sum which benefits the
          third party insurance carrier or health care
          provider. Such fees shall be based on the
          amount paid by the employer or insurance
          carrier to the third party insurance carrier
          or health care provider for medical, surgical
          and hospital service rendered to the employee
          . . . .


(Emphasis added).   When parties fail to agree on attorney's fees

under Code § 65.2-714, "[a]n attorney's fee shall be awarded from




                                 3
sums recovered for the benefit of . . . a health care provider

. . . upon filing of a statement including the name and address

of each . . . provider from whom the fee is requested, the amount

of the medical charge recovered for each . . . provider and the

amount of the fee requested."    Rule 6.2(A), Rules of the Virginia

Workers' Compensation Commission (emphasis added). 1

        Under Code § 65.2-714(A), the commission has authority "to

control the 'fees' and 'charges' of both attorneys and health

care providers."     Pavlicek v. Jerabek, Inc., 21 Va. App. 50, 56,

461 S.E.2d 424, 427 (1995).    However, "'[w]e are required to

construe the law as it is written' and '[a]n erroneous

construction by those charged with its administration cannot be

permitted to override the clear mandates of a statute.'"     Id. at

58, 461 S.E.2d at 428 (quoting Commonwealth, Dep't. of Mines,

Minerals & Energy v. May Bros., Inc., 11 Va. App. 115, 119, 396
S.E.2d 695, 697 (1990)).    "It is a well settled principle that

'[t]he plain, obvious, and rational meaning of a statute is

always preferred to any curious, narrow or strained

construction.'"     Tumlin v. Goodyear Tire & Rubber Co., 18 Va.

App. 375, 381, 444 S.E.2d 22, 25 (1994) (quoting Branch v.

Commonwealth, 14 Va. App. 836, 839, 419 S.E.2d 422, 424 (1992)).
    1
     Effective January 1994, former Rule 18 of the Rules of the
Virginia Workers' Compensation Commission was restructured as
Rules 6.1 and 6.2. Under Rule 18, a claimant's counsel seeking
attorney's fees from health care providers was required to "state
the amount of the payment or reimbursement upon which the request
for fee is based." Sines v. Better Homes Realty, Inc., 66 O.I.C.
162, 165 (1987) (emphasis added).




                                   4
     The relevant language of Code § 65.2-714(B) provides that

"the Commission shall award to the employee's attorney a

reasonable fee and other reasonable pro rata costs as are

appropriate from the sum which benefits the third party insurance

carrier or health care provider.       Such fees shall be based on the

amount paid by the employer or insurance carrier to the third

party insurance carrier or health care provider for medical,

surgical and hospital service rendered to the employee."

(Emphasis added).   Because attorney's fees are to be "based on

the amount paid by the employer . . . to the . . . health care

provider," the amount of attorney's fees payable by a particular

health care provider cannot possibly be determined until after
the employer pays the provider.    Similarly, Rule 6.2(A) allows

attorney's fees to be awarded "from sums recovered for the

benefit of . . . a health care provider" and requires a

claimant's attorney to file a statement including "the amount of

the medical charge recovered for each . . . provider."       (Emphasis

added).   This language indicates that, until a health care

provider has been reimbursed by the employer, a claimant's

attorney cannot file the required statement listing the amount of

medical charges recovered by the provider.

     We hold that Code § 65.2-714(B) requires payment by the

health care provider of its pro rata share of an award of

attorney's fees only after the provider has received

reimbursement from the employer or its insurer.      In this case, no



                                   5
evidence indicates that employer has reimbursed appellant for any

medical services provided to claimant.   Thus, the commission

erred in ordering appellant to pay attorney's fees to claimant's

counsel.

     Accordingly, the decision of the commission is reversed.

                                                   Reversed.




                                6